11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Boris Demetrius Gee
Appellant
Vs.                   No. 11-01-00257-CR B Appeal from Taylor County
State of Texas
Appellee
 
The trial court convicted appellant of
possession of cocaine, a state jail felony offense.  The trial court assessed his punishment at confinement for six
months.  However, the trial court
suspended the imposition of the sentence and placed appellant on community
supervision for three years.  The
sentence was announced in open court on May 4, 2001.  The State filed a motion to revoke which was dismissed by the
trial court in an order signed on July 30, 2001.  On August 3, 2001, appellant filed with the clerk of the trial
court a pro se notice of appeal and a pro se motion for new trial.  Neither the motion for new trial nor the
notice of appeal is timely. 
TEX.R.APP.P.  21 and 26.2.  A motion for extension of time pursuant to
TEX.R.APP.P. 26.3 has not been filed.
Appellant has failed to respond to our
letters dated August 24, 2001; September 7, 2001; and September 13, 2001,
advising him that it appeared this court did not have jurisdiction to entertain
this appeal and requesting that he respond within 10 days showing grounds for
continuing this appeal.  Absent a timely
notice of appeal or the granting of a timely motion for extension of time, this
court does not have jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 
(Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v.
State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 
(Tex.Cr.App.1988). 
Therefore, the appeal is dismissed for want
of jurisdiction.
 
PER CURIAM
October 4, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.